COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-245-CV

ROBERT STEVEN LABOON                                             APPELLANTS
AND JENNIFER LABOON

                                          V.

STRUCTURED FOUNDATION REPAIRS, INC.                               APPELLEES
AND ITS AGENT, CHRIS BAILEY

                                       ----------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                       ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                       ----------

     We have considered “Appellants’ Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

     Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 43.4.

                                                    PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED: October 30, 2008



     1
         … See Tex. R. App. P. 47.4.